Case 0:20-cv-61229-RAR Document 18 Entered on FLSD Docket 11/16/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE #: 0:20-cv-61229-RAR

  JOEL ALCIDES RODRIGUEZ,

         Plaintiff,

  v.

  SONIA QUIÑONES, in her official
  capacity as Chief of the Hallandale
  Beach Police Department, and Officer
  MATTHEW CASEY, individually.

         Defendants.
                            /

         DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS AND
                CORPORATE DISCLOSURE STATEMENT

         Defendants, SONIA QUIÑONES, in her capacity as Chief of the Hallandale Beach

  Police Department, and MATTHEW CASEY, individually, hereby disclose the following

  pursuant to this Court's Interested Persons Order:

         1.     The name of each person, attorney, association of persons, firm, law firm,
  partnership, and corporation that has or may have an interest in the outcome of this action
  - including subsidiaries, conglomerates, affiliates, parent corporations, publicly traded
  companies that own 10% or more of a party's stock, and all other identifiable legal entities
  related to any party in the case:

         Alcides Rodriguez, Joel – Plaintiff

         Ayala Law, P.A. – Attorneys for Plaintiff

         Casey, Matthew – Defendant

         Garcia Menocal, Pastori & Irias, LLP – Attorneys for Plaintiff
Case 0:20-cv-61229-RAR Document 18 Entered on FLSD Docket 11/16/2020 Page 2 of 4




         Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A. - Attorneys for
         Defendants

         Maura, Eduardo A. – Attorney for Plaintiff

         Menocal, Jorge G. – Attorney for Plaintiff

         Quesada, Luis F. – Attorney for Plaintiff

         Quiñones, Sonia – Defendant

         Stearns, Christopher J. – Attorney for Defendants


        2.     The name of every other entity whose publicly-traded stock, equity, or debt
  may be substantially affected by the outcome of the proceedings:

         None

         3.     The name of every other entity which is likely to be an active participant in
  the proceedings, including the debtor and members of the creditors' committee (or twenty
  largest unsecured creditors) in bankruptcy cases.

         None

        4.     The name of each victim (individual or corporate) of civil and criminal
  conduct alleged to be wrongful, including every person who may be entitled to restitution:

         None.
Case 0:20-cv-61229-RAR Document 18 Entered on FLSD Docket 11/16/2020 Page 3 of 4




                               CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on this 16th day of November, 2020, I electronically filed
  the foregoing document with the Clerk of Court by using the CM/ECF system or by email
  to all parties. I further certify that I either mailed the foregoing document and the Notice
  of Electronic Filing by first class mail to any non CM/ECF participants and/or the
  foregoing document was served via transmission of Notice of Electronic Filing generated
  by CM/ECF to any and all active CM/ECF participants.



                                            BY:     /s/ Christopher J. Stearns
                                                   CHRISTOPHER J. STEARNS
                                                   FLA. BAR NO. 557870
                                                   JOHNSON, ANSELMO, MURDOCH,
                                                   BURKE, PIPER & HOCHMAN, P.A.
                                                   Attorneys for Defendant
                                                   2455 East Sunrise Boulevard, Suite 1000
                                                   Fort Lauderdale, FL 33304
                                                   954/463-0100 Telephone
                                                   954/463-2444 Facsimile
                                                   Stearns@jambg.com /
                                                   lit-assistant@jambg.com
Case 0:20-cv-61229-RAR Document 18 Entered on FLSD Docket 11/16/2020 Page 4 of 4




                                   SERVICE LIST

  EDUARDO A. MAURA, ESQ.
  LUIS F. QUESADA, ESQ.
  AYALA LAW, PA
  Attorney for Plaintiff
  1390 Brickell Ave., Suite 335
  Miami, FL 33131
  (305) 570-2208 (Phone)
  eayala@ayalalawpa.com

  JORGE G. MENOCAL, ESQ.
  GARCIA MENOCAL, PASTORI & IRIAS LLP
  Attorney for Plaintiff
  368 Minorca Ave.
  Coral Gables, FL 33134
  (305) 400-9652 (Phone)
  jgm@gmilaw.com

  CHRISTOPHER J. STEARNS, ESQ.
  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendants
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  stearns@jambg.com / lit-assistant@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)
